Citation Nr: 1524567	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part denied entitlement to service connection for tinnitus.
 
FINDING OF FACT

The Veteran has current tinnitus that began during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has provided competent reports of current tinnitus and the disability was identified on a VA examination in March 2012.  She had in-service noise exposure, as has previously been conceded by VA.  A current disability and an in-service injury are established.  There is conflicting evidence as to whether the current disability is related to in-service injury.

The Veteran reported in her claim received in November 2010, that tinnitus had its onset during service.  She made the same report at her March 2012 examination.  An April 2006 VA treatment record also noted that the Veteran reported hearing loss and tinnitus and indicates that this was not a new problem.   

The March 2012 VA examiner; however, found that the Veteran's tinnitus was less likely than not caused by military noise exposure.  In making this determination, the examiner noted that the Veteran's hearing was normal upon enlistment and upon current examination; and while there was excessive noise present in service, there was no complaint of hearing loss or tinnitus in the military record.  The examiner did not address the Veteran's statements regarding onset and continuity, and did not comment on the April 2006 finding of tinnitus less than two years after discharge from service.  Because of these deficiencies, the opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008)

The Veteran is competent to report the onset of tinnitus and a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus is considered a chronic disease under 38 U.S.C.A. § 1101(a) and  38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  As such, the nexus to service can be established by the Veteran's report of a continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for tinnitus.  38 U.S.C.A. § 5107(b) (2014).


ORDER

Service connection for tinnitus is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


